Court of Appeals, State of Michigan

                                              ORDER
                                                                        E. Thomas Fitzgerald
People of MI v John Anthony Galloway                                      Presiding Judge

Docket No.   316262                                                     Elizabeth L. Gleicher

LC No.       12-003385-FH                                               Amy Ronayne Krause
                                                                         Judges


              The Court orders that the September 23, 20 14 opm1on is hereby VACATED, and
a new opinion is attached.




                      A true copy entered and certified by Jerome W. Zimmer Jr., Chief Clerk, on




                             OCT O7 2014
                                       Date